Citation Nr: 1632398	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from November 1986 to March 1987, and from March 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal is with the St. Louis, Missouri RO.

The Board denied the Veteran's claim in an October 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Joint Motion for Partial Remand (JMPR), the Secretary of VA and the Veteran moved the Court to issue an order vacating and remanding the October 2013 decision.  The Court granted the JMPR in a June 2014 Order.  The Board again denied the Veteran's claim in an October 2014 decision, which the Veteran also appealed to the Court.  In a February 2016 Memorandum Decision, the Court vacated and remanded the October 2014 Board decision.  The issue has returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A new examination is required to ascertain the nature and severity of the lumbar spine disability, to include any associated neurological abnormalities, pursuant to the Court's February 2016 Memorandum Decision.  Updated treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records.
2.  Then provide the Veteran with a VA examination to determine the severity of his lumbar spine disability.  The claims file must be made available to and be reviewed by the examiner.  All necessary tests should be conducted, and all findings reported in detail.

The examiner should also specifically:

a) Determine whether the Veteran's back spasms (even if not demonstrated on examination, please concede the presence of spasms in light of the Veteran's documented use of cyclobenzaprine for lumbar muscle spasms in the December 2012 VA examination report) cause his abnormal gait and/or spinal contour.  In this regard, the Board observes that the Veteran has documented findings of both antalgic gait and scoliosis.  See March 2008 treatment record from the South Texas Radiology Imaging Center, including x-rays showing mild scoliosis; December 2008 VA examination report noting an antalgic gait, favoring the right.

b) Determine whether the Veteran has any neurological abnormalities associated with his service-connected lumbar spine disability, and if so, describe their severity.  In addressing this question, please consider the positive straight leg test (left) in the December 2008 VA examination report, as well as the December 2012 VA examiner's finding of diminished light touch sensation in the lower legs/ankles and absent sensation in the feet/toes.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford an appropriate period of time for response before the case is returned to the Board.

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




